Exhibit 10.3

 

[PDL Letterhead]

 

February 16, 2007

 

Dr. Mark McCamish

***

***

 

Dear Mark:

 

On behalf of PDL BioPharma, Inc., I am pleased to extend you an offer for the
position of Senior Vice President and Chief Medical Officer reporting to Mark
McDade, CEO. Your appointment as an officer of PDL is subject to approval by
PDL’s Board of Directors.

 

The monthly salary for this position is $30,000.00 ($360,000.00/annually). We
offer our employees an attractive benefits package, including a comprehensive
medical policy and dental plan, as well as life insurance coverage. You are also
eligible to participate in PDL’s 2007 performance bonus program (payable in
2008), with an annual target bonus

 

You will also receive options to purchase 85,000 shares of PDL BioPharma, Inc.,
Common Stock under a PDL stock option plan. The options will vest over four
years, with one-fourth of the options vesting after one year of employment and
the remainder vesting in equal monthly increments over the remaining three
years. In addition, you will receive 7,500 shares of restricted stock, which
vest annually over four years. This offer is subject to the approval of the
Board of Directors and your execution of our standard Stock Option Agreement.

 

PDL is prepared to offer you a hiring bonus of $100,000.00, less applicable
taxes. The bonus amount shall be payable and included with your first paycheck
from PDL. If you voluntarily resign your position or your employment is
terminated for cause prior to your one-year anniversary with PDL, $100,000.00
will be immediately due and payable to PDL. If you voluntarily resign your
position or your employment is terminated for cause after your one-year
anniversary but prior to your two-year anniversary with PDL, $50,000 will be
immediately due and payable to PDL.

 

PDL will also provide you with a $55,000 relocation bonus, less applicable
taxes. If you voluntarily resign your position or your employment is terminated
for cause prior to your one-year anniversary with PDL, the entire amount will be
immediately due and payable to PDL. If you voluntarily resign your position or
your employment is terminated for cause after your one-year anniversary but
prior to your two-year anniversary with PDL, $27,500 will be immediately due and
payable to PDL.

 

For purposes of federal immigration law, you will be required to provide PDL
documentary evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided to us within three
(3) business days of your date of hire. In addition, this offer is contingent
upon the successful completion of a background check.

 

--------------------------------------------------------------------------------


 

As a PDL BioPharma employee, you are free to resign at any time, just as PDL
BioPharma is free to terminate your employment at any time, with or without
cause. There will be no express or implied agreements to the contrary.

 

To indicate your acceptance of our offer, please sign and date one copy of this
letter in the space provided below and return it to Laurie Torres, in the
enclosed envelope by the date indicated below. This letter, along with an
agreement relating to proprietary rights between you and PDL, sets forth the
terms of your employment with PDL and supersedes any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by PDL and by you.

 

We are very excited at the prospect of your joining PDL BioPharma as a key
contributor. This offer will remain open until February 20, 2007, at which time
it will expire if not previously accepted.

 

Sincerely,

 

 

/s/ Mark McDade

 

/s/ Mark McCamish

Mark McDade

 

Dr. Mark McCamish

CEO

 

 

 

 

17 Feb 2007

 

 

Date

 

--------------------------------------------------------------------------------